Title: From Thomas Jefferson to William Preston, 21 April 1781
From: Jefferson, Thomas
To: Preston, William



Sir
In Council April 21st. 1781

Your favor of the 13th. is come duly to Hand. We consent to the dividing your Militia into two battalions and will send you Commissions for a second Set of field Officers whenever you will forward to me the Courts Recommendations.
Having been obliged by a movement of the Enemy up James River to pack up all our papers for removal, I am unable to send you the blank Commissions desired. They shall be sent by the next opportunity. I inclose you an order for 500 ℔. of powder and 500 Flints.
I hope your Militia will have gone to the Southward as formerly directed and that this will be the last Call on them to go Southwardly while Things remain under their present Aspect. As soon as the regulars can be raised under the late Act, which is done or doing in all the Counties except eleven which with yours were required to aid General Greene, These Regulars will proceed to the Southward and we shall carry on the war in our Country with Militia.
I am obliged to you for the Narrative of your Proceedings to the Southward. It was certainly not only justifiable but laudable and even indispensably necessary that you should have proceeded as you did to oppose the Public Enemy without orders from Government which it would have been fatal to have awaited. This Case is expressly provided for in the Invasion Law. This Narrative was not necessary with us for your personal Justification.
I wish it were possible for you to enlist a Guard for a twelve-month for the lead Mines, to receive the pay and rations of regular Souldiers. If this cannot be done we must still leave it on your Militia till we can get a regular Guard to send up. I am &c,

T. J.

